NO. 07-09-00343-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  SEPTEMBER 6, 2011


                     SOUTH PLAINS LAMESA RAILROAD, LTD.,
                     AND LARRY DALE WISENER, APPELLANTS

                                             v.

                  THE KITTEN FAMILY LIVING TRUST, APPELLEES


             FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2005-529,345; HONORABLE WILLIAM C. SOWDER, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

                                CONCURRING OPINION

       My colleagues find appellants’ Issue Two, in which they challenge the manner in

which the trial court submitted this dispute to the jury, dispositive of the appeal. I cannot

join in either Justice Pirtle’s or Chief Justice Quinn’s opinions concerning Issue Two. I

join, however, in Justice Pirtle’s discussion of appellant’s Issue Three, regarding the

admission of evidence of appellant Wisener’s arrest. For that reason, I join also in the

Court’s judgment reversing and remanding the case.


                                                                James T. Campbell
                                                                     Justice